PAPP INVESTMENT TRUST FILED VIA EDGAR March 21, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Papp Investment Trust File Nos. 811-22359 Enclosed for filing, pursuant to Rule 17g-1 of the Investment Company Act of 1940 (the "1940 Act"), please find a copy of the Investment Company Bond (the "Bond") forthe PappInvestment Trust (the “Trust") under Exhibit 99.1. Also enclosed is a copy of the resolutions of the Board of Trustees of the Trust, including a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Trust, approving the amount, type, form and coverage of the Bond, now in effect for the Registrant under Exhibit 99.2. Premiums for the Bond have been paid for the period beginning February 11, 2012 to February 11, 2013. If you have any questions about this filing, please contact the undersigned at (513) 587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary Distributed by Ultimus Fund Distributors, LLC
